Citation Nr: 1118173	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-36 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the character of the Veteran's discharge is a bar to the payment of VA compensation benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1980 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

This Veteran was initially denied entitlement to compensation benefits on the basis of his character of discharge in an October 1987 administrative decision.  That decision was unappealed and became final.  The Veteran attempted to reopen his claim for compensation benefits, and therefore his character of discharge determination, in March 2006.  The RO denied the Veteran's claims for compensation on the basis that his character of discharge was a bar to payment for compensation in an April 2006 letter of determination.  The Veteran timely appealed that determination.  

The Veteran testified in a hearing before Decision Review Officer (DRO) in March 2007 at the Buffalo, New York RO; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in February 2010, at which time the Board reopened and denied the Veteran's character of discharge claim.  However, the Veteran timely appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Secretary of the Department of Veterans Affairs (Secretary) and the Veteran came to an agreement to jointly remand the case back to the Board.  At that time, the Court ordered the case remanded to the Board in compliance with the Joint Motion for Remand.  The case has been returned to the Board at this time for further appellate review in accordance with the Court's September 2010 order.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Joint Motion for Remand indicates that VA failed to properly fulfill its duty to assist prior to the Board's February 2010 decision.  Such duty to assist obligations included getting all the documents regarding the Veteran's Court Marshal proceedings, particularly those from December 1984, which ultimately led to the Veteran's bad conduct discharge in November 1985.  On remand, those documents should be obtained.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain through official sources all documents relating to the Veteran's Court Marshal Proceedings, including from December 1984, and associate those documents with the claims file.  If the records are unavailable and further attempts would be futile, the claims file should be so annotated and the Veteran notified of such.

2.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for whether his character of discharge is a bar to payment of VA compensation benefits.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


